Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 1 of 57 PageID 85




       THE UNITED STATES DISTRICT COURT
         MIDDLE DISTRICT OF FLORIDA
             TAMPA DIVISION

Teresa M. Gaffney.
 Individually,                             Case No.:8:21-cv-00021-sdm
Sarah K. Sussman,                        CIVIL RIGHTS COMPLAINT
Individually, and as,
Trustee of the                               42 U.S.C. 1983, 1985
Sussman Family Trust,                        Fifth and Fourteenth
Plaintiffs                                   Amendments;
vs.
                                            Florida Constitution:
Circuit Court Judges:                       Article I, section 9,
Chief Judge Ronald Ficarrotta,              Article X, section 4
In his individual capacity and in his       Fla.Stat. 817.535
official capacity;                           Common Law Claims
Judge Paul Huey,                             Trial by Jury Requested
in his individual capacity and
in his official capacity,
Judge Rex Barbas,
in his individual capacity and
in his official capacity,
Judge Caroline Tesche Arkin,
in her individual capacity and
in her official capacity,
Hillsborough County, a Municipal Entity,
And the State of Florida, Dept of Fin. Services,
Division of Risk Management;
Defendants.


                                     1
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 2 of 57 PageID 86




ATTORNEYS FOR PLAINTIFFS:
James J. Macchitelli
Illinois Bar Number 6208773
1501 Perimeter Drive #400
Schaumberg, Illinois 60173
(847)-414-4532
jimmymacclaw@gmail.com
To be admitted
Pro Hac Vice

Sheldon McMullen
FBN: 0610674
1501 S. Dale Mabry Hwy.
Suite A-10
Tampa, FL33629
(813) 992-2889
sdm@sdmlawfirm.com

Dov Sussman
FBN:518920
P.O. Box 18112
(813) 992-2889
Tampa, Florida 33679
Tel.: (813) 287-1159
e-mail: dovsussman91@gmail.com




                                     2
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 3 of 57 PageID 87




       THE UNITED STATES DISTRICT COURT
         MIDDLE DISTRICT OF FLORIDA
             TAMPA DIVISION

Teresa M. Gaffney.
 Individually,                 Case No.: Case No.:8:21-cv-00021-sdm
Sarah K. Sussman,                    CIVIL RIGHTS COMPLAINT
Individually, and as,
Trustee of the                               42 U.S.C. 1983, 1985
Sussman Family Trust,                        Fifth and Fourteenth
Plaintiffs                                   Amendments;
vs.
                                            Florida Constitution:
Circuit Court Judges:                       Article I, section 9,
Chief Judge Ronald Ficarrotta,              Article X, section 4
In his individual capacity and in his       Fla.Stat. 817.535
official capacity;                           Common Law Claims
Judge Paul Huey,                             Trial by Jury Requested
in his individual capacity and
in his official capacity,
Judge Rex Barbas,
in his individual capacity and
in his official capacity,
Judge Caroline Tesche Arkin,
in her individual capacity and
in her official capacity,
Hillsborough County, a Municipal Entity,
And the State of Florida, Dept of Fin. Services,
Division of Risk Management;
Defendants.

ATTORNEYS FOR PLAINTIFFS

                                     3
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 4 of 57 PageID 88




/s/ Sheldon D. McMullen
Sheldon D. McMullen

/s/Dov Sussman
Dov Sussman




                                     4
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 5 of 57 PageID 89




                         AMENDED COMPLAINT

NOW COMES, Teresa M. Gaffney, Sarah K. Sussman and Sarah K. Sussman as

Trustee of the Sussman Family Trust, by and through their undersigned attorneys

and files these claims as to Hillsborough County, a municipal entity; Hillsborough

County Circuit Court Judges: Chief Judge Ronald Ficarrotta, in his individual and

official capacity; Judge Paul Huey, in his individual capacity and in his official

capacity; Judge Rex Barbas, in his individual capacity and in his official capacity;

Judge Caroline Tesche Arkin, in her individual capacity and in her official

capacity, and, as noted above, Hillsborough County, a municipal entity, The State

of Florida, Department of Financial Services, Division of Risk Management. The

Plaintiffs request Trial by Jury on all counts in which Trial by Jury is available.


                   JURISDICTION AND VENUE

  1. This is an action for injunctive relief and damages pursuant to 42 U.S.C.,

     sections 1983, 1985 based upon the continuing violations of Plaintiffs’ rights

     under the Fifth and Fourteenth Amendments to the United States

     Constitution. Jurisdiction exists pursuant to 28 U.S.C., sections 1331 and

     1343, based upon 42 U.S.C., section 1983, 42 U.S.C., section 1985 and

     questions of federal constitutional law. Jurisdiction also exists under the


                                           5
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 6 of 57 PageID 90




    Declaratory Judgment Act, 28 U.S.C., sections 2201(a) and 2202.

    Supplemental jurisdiction over Plaintiffs’ state law claims is pursuant to 28

    U.S.C., section 1367.

 2. Venue is proper in the Middle District of Florida, [Tampa Division], in that

    the events and conduct complained of herein all occurred in the Middle

    District of Florida, [Tampa Division]. Damages are in excess of One Million

    Dollars ($1,000,000.00).

                               The Parties

 3. The Plaintiff, Teresa M. Gaffney is a resident of Hillsborough County,

    Florida. The Plaintiff, Sarah K. Sussman is a legal resident of Hillsborough

    County, Florida; The Plaintiff, The Sussman Family Trust is a Florida Trust

    whose Trustee, is Sarah K. Sussman.

 4. The Defendants are: Chief Judge Ronald Ficarrotta in his individual capacity

    and in his official capacity; Circuit Court Judge Paul Huey, in his individual

    capacity and in his official capacity; Circuit Court Judge Rex Barbas, in his

    individual capacity and in his official capacity; Circuit Court Judge Caroline

    Tesche Arkin in her individual capacity and in her official capacity;

    Hillsborough County, a municipal entity; the State of Florida, Department of

    Financial Services, Division of Risk Management.




                                        6
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 7 of 57 PageID 91




                   STATEMENT OF FACTS

 5. The underlying litigation evolves from an untimely filed action, (i.e., filed

    approximately one year beyond the Statute of Limitation) in the Circuit Court

    in and for Hillsborough County and otherwise referenced as Case No.: 14-

    CA-3762. (hereinafter referenced as, “3762”). The Plaintiffs in this matter,

    (Defendants below), uncovered the theft of approximately $1,000,000.00

    from the Estate of John J, Gaffney. The theft of assets was documented as to

    the administrator ad litem and brought to the attention of the Plaintiffs,

    (Defendants below), listed in this complaint.

 6. The listed Defendants, in this action, acting in collusion, have statutory

    liability as well as common law, (state claims), liability for the actions and

    transgressions set forth in this complaint. Further, it is alleged by the Plaintiffs

    that Defendant Judge Ronald Ficarrotta, Defendant Judge Paul Huey,

    Defendant Judge Rex Barbas, and, Defendant Judge Carolyn Tesche Arkin,

    acting in concert with Hillsborough County, and/or with the tacit approval of

    Hillsborough      County,     together     with    additional     and     currently

    unknown/unnamed personnel, conspired, combined and colluded to deprive

    the Plaintiffs of their property, their reputation and their Federal and State

    Constitutional rights under color of law in contravention of the 5th and 14th


                                          7
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 8 of 57 PageID 92




    Amendments to the U.S. Constitution and of those rights enumerated under

    the Florida Constitution, including but not limited to: Article I, section 9 and

    Article X, section 4.


 7. The undisputed facts are that on October 25, 2017 the Plaintiffs were

    unlawfully evicted from the Homestead Property belonging to the Plaintiffs

    in violation of Article I section 9 of the Florida Constitution and Article X

    Section 4 of the Florida Constitution as well as the provisions of HCHRO.

    The Plaintiffs were further denied the protections afforded them under the 5 th

    and 14th Amendments to the United States Constitution, under color of law,

    as part of the collusive conduct of the parties named as Defendants herein.


 8. The unlawful eviction arose from a lawsuit filed after the expiration of the

    statute of limitations; the state court never had Subject Matter Jurisdiction and

    the state court filers lacked standing. The state court judges, acting in excess

    of all or any possible jurisdictional basis, elected to disregard/abrogate the

    Constitutional and Statutory rights to which the Plaintiffs herein were, and

    are, entitled. The defendants further elected to act as a rump legislature and

    re-write Florida Statute 415.1111 and Florida Statute 95.11 to further

    accommodate their goal of confiscation of the Plaintiffs property. To achieve

    this goal, the Defendants colluded, conspired and combined to bring about

    their unlawful purpose and took the necessary steps to perfect their

                                         8
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 9 of 57 PageID 93




    conspiracy. Having utilized an unlawful means to effectuate an unlawful goal

    the Defendants confiscated the property of the Plaintiffs; the Defendants then

    conspired, combined and colluded to award attorney fees and costs against

    Teresa Gaffney and Sarah Sussman on a flawed judgment in a case which the

    bench described as “dead on arrival”, i.e., meritless. The collusive and

    conspiratorial actions taken by the Defendants, individually and as a

    collective body, were taken in furtherance of a conspiracy to seize valuable

    property from the Plaintiffs. There was no jurisdictional ambit of authority

    for the actions set forth in this complaint. The actions were taken under color

    of law so that the Defendants, individually and collectively, could

    successfully defraud the Plaintiffs and punish the Plaintiffs for exposing the

    theft of property and the outing of Defendant Judge Paul Huey for his

    predatory sexual conduct and other related acts effectuated in contravention

    of the law and which acts were set in motion under color of law.


 9. As an initial step in this conspiracy, Judge Paul Huey, in concert with other

    Defendants, named and unnamed, struck the pleadings of the Petitioners after

    Petitioner Teresa Gaffney refused to engage in a sexual relationship for a

    favorable ruling. The evidence is uncontroverted, and transcripts are

    available. There are witnesses to this morally repugnant extortion; those

    witnesses were not permitted to testify as to their firsthand knowledge of Judge


                                         9
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 10 of 57 PageID 94




     Huey’s behavior as described above and in other cases. Affidavits and other

     materials were filed in the state court proceeding but were ignored by the

     several state court judges named in this complaint. In short, the gravamen of

     the actions taken by the defendants in this action evolve from two causes: (a)

     the Plaintiff Teresa M. Gaffney refused to engage in an illicit sexual act/acts

     with Defendant Judge Huey; (b) the Plaintiffs, (Defendants below), exposed

     Judge Huey’s conduct and the overall pillaging of the Estate of John J.

     Gaffney.


  10.Judge Paul Huey engaged in ex parte communications with opposing counsel

     in the state court matter in order to “fix” the case. Petitioners have the

     documents prepared by and/or on behalf of Judge Huey establishing the ex

     parte communications. Those documents were filed in the state court

     proceeding and were similarly ignored by the several state court judges named

     in this complaint. The determined indifference to the sexual extortion of

     Defendant Judge Huey was in furtherance of the conspiracy on the Part of the

     Defendants to mask the prohibited conduct of Defendant Judge Huey and the

     theft of approximately $1,000,000.00 of assets by the attorneys who filed the

     meritless lawsuit and who engaged in the documented ex parte

     communications with the Defendants. The Defendants are as responsible as

     these attorneys in the theft of the assets as the Defendants aided and abetted,


                                         10
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 11 of 57 PageID 95




     covered up and relied on false and fraudulent orders.

  11.Defendant Judge Huey recused himself from the case.


  12.Defendant Judge Rex Barbas succeeded Defendant Judge Huey and became

     the presiding Judge. Defendant Judge Barbas, engaged in ex parte

     communications with other Defendants and, as yet, unnamed Defendants.

     Defendant Judge Barbas admitted to discussing this case with other judges,

     (at least 6). In reviewing the documented sexual extortion on the part of Judge

     Huey, Judge Barbas stated, on the record, that he found that Judge Huey did

     not do anything wrong.


  13. Judge Barbas has admitted to conducting round table discussions in his

     division with other judges in his division as to cases and attorneys. Judge

     Huey and Judge Barbas have filed a significant number of bar grievances

     against attorneys as a means of “controlling” attorneys who do not bend to

     their unlawful commands. The filing of bar grievances by these two

     conspirators is in furtherance of their enterprise which enterprise is designed

     to intimidate attorneys to accede to the extortionate demands made by the

     judicial defendants and thereby further the goals of their unlawful enterprise.


  14.The frequent ex parte communications, theft of assets from the Estate,

     fabrication of court orders, the perjury and subornation of perjury which


                                         11
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 12 of 57 PageID 96




     occurred in this matter, (i.e., 3762), have been uniformly ignored, by the

     Defendants; no oversight was provided. The county was at all times aware of

     these transgressions and elected to do nothing to remediate same.


  15. The witnesses to this conduct have not been allowed to testify; the

     documentation of the above referenced conduct, which was filed by the

     Plaintiffs in the underlying case has been ignored by the Defendants in this

     matter.

  16.Without a hearing and/or opportunity to be heard, Judge Barbas unlawfully

     seized and expropriated the Homestead Property and personal property of the

     Plaintiffs. Judge Barbas was, at all times relevant, without Jurisdictional or

     Constitutional authority; due process was ignored by the Defendants. The

     Defendant Judge Barbas, in furtherance of the conspiracy to defraud, seize

     and expropriate the Homestead Property/Residence of the Plaintiffs,

     collectively, granted relief in excess of the jurisdiction of Defendant Barbas

     which relief was not sought in any pleadings knowing that such relief was in

     contravention of the Florida Constitution, Florida Statutes, Florida caselaw,

     the U.S. Constitution, the U.S. Code and Federal cases involving the Florida

     Homestead exemption, (Article X, section 4), the HCHRO and Advisory

     opinions that have been sought by the 11th Circuit Court of Appeals from the

     Florida Supreme Court. The legal research performed by the Plaintiffs


                                        12
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 13 of 57 PageID 97




     covering approximately 150 years of jurisprudence has failed to disclose any

     case(s) supporting the actions taken by the Defendants to confiscate and

     expropriate the Homestead Property/Residence belonging to the Plaintiffs. On

     13 September 2019 Defendant Judge Barbas, in an admission against interest,

     stated in open court, on the record, with the media present both audio and

     visual, that he, the Defendant Judge Barbas, took the Homestead Property of

     Sarah Sussman as a sanction against Teresa Gaffney for discovery orders that

     Judge Barbas issued. A review of the docket shows that Judge Barbas never

     issued such discovery orders. The transcript and docket reflective of this

     matter, were filed, and ignored, by the Defendants.


  17.On 5 November 2019 Judge Barbas, at an Inns of Court Board meeting,

     conducted in Hillsborough County, Florida, engaged in ex parte

     communications with Samuel Salario, a Second District Court of Appeal

     Judge in the presence of witnesses. Judge Barbas knew that a Writ,

     (subsequently a Non-Final Appeal), was pending before the Second DCA and

     that such Writ was filed by the attorney for the present Plaintiffs, (Defendants

     below). Judge Barbas attempted to influence the Appellate Judge so as to rule

     against the Plaintiffs. On 7 November 2019 Judge Barbas stated in open court

     that he had discussed the case with six Judges. The identities of the six judges

     were never disclosed by Judge Barbas and such judges may have occupied


                                         13
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 14 of 57 PageID 98




     positions on the circuit court as well as the appellate court. (Since the above

     referenced ex parte incident, Judge Salario has resigned from the Second

     DCA).


  18.Judge Barbas, in concert with the other Defendants, as well as presently

     unnamed Defendants, by his own admission, took the Homestead Property as

     a sanction in violation of Article X Section 4 of the Florida Constitution.

     There was no legal or constitutional authority or statutory authority for this

     tyrannical act; there was simply the collusion of the named Defendants to

     seize the Homestead Property/Residence of the Plaintiffs for the personal

     aggrandizement of the Defendants.


  19. Subsequently Judge Barbas granted a Motion to Disqualify himself stating

     that he, the Defendant Judge Barbas, could not be fair and/or impartial as to

     the Plaintiffs or their attorney. The Defendant, upon information and belief,

     has appointed the successor Judge(s) on this case: Defendant Judge Caroline

     Tesche Arkin, thus violating the Disqualification Order and perverting the

     policy of blind rotation. Hillsborough County is responsible for the

     assignment of cases. The Defendant Judge Barbas, in so doing, acted in

     furtherance of the conspiracy to deprive the Plaintiffs of their rights under

     Florida Statute, the Florida Constitution, HCHRO as well as the Federal

     Constitution. In his disqualification order Judge Barbas stated that he could

                                         14
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 15 of 57 PageID 99




     not be fair and impartial as to the Plaintiffs or their attorney.


  20.Judge Caroline Tesche Arkin refused to allow any opportunity to be heard or

     due process and upheld the taking of Homestead Property as a Sanction in

     violation of Article X Section 4 of the Florida Constitution and therefore,

     without any legal, constitutional authority or statutory authority.

  21.The Second District Court of Appeal Judge was Samuel Salario. He has

     resigned from the bench subsequent to the conversation with Judge Barbas.

  22.There was an admission against interest made by Judge Huey - admitting to

     the sexual harassment and stating that the underlying state court case was

     never viable and should have been dismissed. Judge Huey further stated that

     he wants to get away from this case because he knows that he is "in trouble".

  23.In a recent order issued by Defendant Judge Tesche Arkin, the Defendant

     Judge Arkin also admitted that the underlying state court lawsuit was “dead

     on arrival”, i.e., meritless, but notwithstanding her assessment that the

     underlying case, (i.e., 3762), was meritless the Defendant Judge Arkin

     awarded significant sums of money in attorney fees against Teresa Gaffney

     and Sarah Sussman. The Defendant Judge Arkin relied on a Probate Court

     Order, alleged to exist by adverse counsel, which Probate Order does not

     exist. The Defendant Judge Arkin is aware that the alleged Probate Order does

     not exist. The Defendant Judge Arkin has prevented the use of discovery to

                                          15
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 16 of 57 PageID 100




      compel the proponents of the mythical order to produce same. In obstructing

      discovery calculated to disclose the non-existence of the mythical order, the

      Defendant Judge Arkin has perverted the ends of justice and has acted in

      furtherance of the conspiracy of the Defendants to confiscate the Homestead

      Property/Residence of the Plaintiffs.

   24.The vitriol from these Judges is derivative from the refusal of the Plaintiff to

      engage in sexual acts, (which were specifically enumerated by Defendant

      Judge Huey, and which can be specifically corroborated by witnesses). The

      price for refusing the sexual advances of a reprobate judge is the conspiracy

      to teach the Plaintiffs a lesson. The Plaintiffs have lost their home their

      personal property, their business and, without any proof, or the necessity of a

      hearing/trial, the Plaintiff, Teresa Gaffney, has been found guilty of a quasi-

      criminal statute, which is not applicable to her, all in contravention of the law,

      all without due process, all in excess of the jurisdiction of the Defendants.

   25. The Defendants have allowed manufactured “evidence” to be received by the

      court. The Defendants have given credence to such manufactured evidence,

      colluded in the introduction of manufactured evidence and based their rulings

      in this matter upon evidence which they knew, or should have known, was

      materially false.

   26.The manufactured evidence includes, but is not limited to, the acceptance of


                                           16
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 17 of 57 PageID 101




      false testimony under oath, which evidence was known to be false, the

      allowance of perjured testimony and disregard for the textual interpretation

      of the Constitution of the United States, the Constitution of the State of

      Florida and the Statutes of the State of Florida.

   27.Rather than perform the judicial work required under their oath of office, the

      Defendants conspired among themselves, and with others, to shortcut the

      judicial process. Specifically, the judicial and non-judicial Defendants singled

      out the Plaintiffs for retribution for “outing” Defendant Judge Huey. The

      Defendants created a false hypothesis, unjustly singled out the Plaintiffs and

      successfully endeavored to stretch the truth, obfuscate the law, pervert the

      ends of justice and apply a false narrative to inimical to the Plaintiffs which

      false narrative has resulted in substantial harm to the Plaintiff which harm

      continues and may be impossible to remediate.

   28.In addition to the misconduct discussed in this complaint, which misconduct

      is attributable to the Defendants, in their collusive and conspiratorial plan to

      disregard dispositive evidence, exculpatory in nature, to wit: reports,

      affidavits, testimony, et cetera that should have been utilized by the

      Defendants and who, in their orders, claimed to be knowledgeable as to the

      court file. They were not familiar with the court file, or the Defendants choose

      to engage in willful blindness and ignore the overwhelming facts and citations


                                          17
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 18 of 57 PageID 102




     to the law and Constitution as were contained in the court file.

    29.As a proximate and direct result of the numerous instances of documented

       misconduct the Plaintiffs have suffered egregious losses, will continue to

       suffer egregious losses, have been subjected to a meritless award of attorney

       fees and have suffered the loss of homestead property, personal property,

       chattels and other items associated with the family. The Plaintiffs have been

       defamed and such defamatory practices have been engaged in by the

       Defendants in conscious and deliberate disregard for the truth, with the

       requisite scienter as to falsity of their calumny. But for the misconduct of

       the Defendants the devastation visited upon the Plaintiffs would not have

       occurred. Moreover, as set forth in the succeeding counts of this complaint

       there exist further and sundry damages attributable to the Defendants which

       damages are proximately and directly caused by the conduct of the

       Defendants in furtherance of their conspiracy to deprive the Plaintiffs of

       their Constitutionally protected rights and in contravention of those rights

       and privileges afforded to the Plaintiffs.

    30. At all times relevant the Defendants were, individually and collectively, on

       notice as to the multiple instances of malfeasance attributable to each of the

       Defendants. At no time did any of the Defendants take action to enforce the

       law and thereby impede the violations occasioned by the actions complained


                                          18
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 19 of 57 PageID 103




       of in this Complaint. All Defendants, individually and collectively, were on

       notice as to the pendency of this Complaint.

    31. The Defendants have no judicial immunity because the acts complained of

       and attributable to the Defendants are in excess of their jurisdictional

       authority and are not Judicial Acts. There is no judicial immunity for non-

       judicial acts which in this case includes, but is not limited to, sexual

       extortion, sexual discrimination, sexual harassment, covering up sexual

       extortion,   sexual   discrimination,   sexual    harassment,    ex    parte

       communications with opposing counsel in the frivolous lawsuit, ex parte

       communications with Appellate Judges, aiding and abetting and covering

       up the theft of property and monies, aiding and abetting and covering up the

       theft of Homestead Property and administrative duties.

    32.Hillsborough County was at all times relevant on notice of the acts

       complained of. The acts complained of are in contravention of the policies

       of the State of Florida and the policies of Hillsborough County and HCHRO.

    33.Hillsborough County had a nondelegable duty to oversee the

       implementation of the HCHRO; Hillsborough County failed in its duty of

       oversight, thereby breaching its assumed obligations under the HCHRO.

    34.Hillsborough County acquiesced in the conduct of the co-Defendants.




                                        19
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 20 of 57 PageID 104




                   FIRST CAUSE OF ACTION
                   DECLARATORY JUDGMENT

   I.       Nature of the First Cause of Action:

   35. The Plaintiffs incorporate by reference, as if more fully set forth herein,

        Paragraphs 1-2, Jurisdiction and Venue, Paragraphs 3-4, Parties, Paragraphs

        5-34, Statement of Facts, as set forth in the Complaint.

   36.This is an action seeking Declaratory Relief pursuant to 28 U.S.C. sections

        2201 and 2202. The Plaintiffs seek relief by way of a declaration that they

        have no liability, nor can such liability arise, in contravention of Article X,

        section 4 of the Florida Constitution, (Homestead Exemption), which would

        allow a trial court to accept an alleged, but un-proven putative creditor claim,

        as a basis to confiscate the Homestead Property of the Plaintiff in satisfaction

        of a non-existent and un-proven claim.

   37.The subject property was at all times relevant Homestead Property, subject to

        the protections afforded Homestead Property as set forth at Article X, section

        4 of the Florida Constitution. The Defendants at all times relevant conspired

        to confiscate the property and did so by way of an unlawful order issued by

        Defendant Judge Rex Barbas.




                                             20
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 21 of 57 PageID 105




   38.The Homestead Property is located in Hillsborough County, Florida and

      more fully described as:



   ALL of Lot 30 and the South 31 Feed of Lot 29 of
   KENTEL PARK SUBDIVISION, as per the recordation
   In Plat Book 12 on Page 665 of the Public Records of
   Hillsborough County, Florida.
   The address is 119 South Clark Avenue,
   Tampa, Florida 33609

   39.On or about 4 April 2014, the Defendants conspired to utilize an order of the

      Probate Court which order was forged and was known by the Defendants to

      be forged.

   40.The forged order was utilized by the Defendants to empower third parties to

      evict the family in residence at the Homestead Property. The family was

      allowed 15 minutes to depart.

   41.At the time of the unlawful eviction the property was classified as Homestead

      Property, The Property was classified as such from its construction in

      approximately 1971 and is so classified presently.

   42.Neither the Defendants or their agents at any time held any right, title or

      interest in the subject property

   43.There is no caselaw extant in the State of Florida which would permit the

      taking of Homestead Property by a non-creditor under these facts.




                                          21
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 22 of 57 PageID 106




   44.The Defendant Judge Barbas stated that he caused the Homestead Property to

      be confiscated because the present Plaintiff Teresa Gaffney had violated his

      discovery order. In short, the Defendant Judge Barbas confiscated the

      Homestead Property of one of the present Plaintiffs as a sanction against a

      second present Plaintiff. The Florida Constitution does not permit the taking

      of Homestead Property as a sanction. There were no orders issued by the

      Defendant Judge Barbas relative to Teresa Gaffney as to discovery.



   45.In furtherance of the concerted action of expropriation of Homestead

      Property the Defendants, as set forth in paragraphs 5-34, conspired in the

      expropriation of Homestead property and having admitted that the underlying

      claim was “dead on arrival”, (i.e., meritless), the Defendants caused to be

      awarded against the Plaintiffs a significant sum in the form of attorney fees

      which amounts to a judicially disguised act of theft.

   46.This Cause of Action is part of an action brought pursuant to 42 USC 1983,

      1985 and which takes up several additional causes of action brought under

      the Florida Constitution and Florida Law.

   47.It is established law, Constitutionally and case made, that Homestead

      Property cannot be seized and/or levied against except under three




                                          22
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 23 of 57 PageID 107




      Constitutional exceptions to the Homestead Exemption. None of the three

      exceptions to the Homestead exemption are applicable in this matter.

   48.Testimony offered by a witness in the lower proceeding, i.e., 3762,

      unequivocally stated that the subject real property was Homestead Property.

      This statement was unchallenged by the presiding Defendant Judge Barbas

      and/or adverse counsel. No testimony was offered by adverse counsel in

      opposition to the referenced testimony. Adverse counsel cited this evidentiary

      submission in its pleadings without contrary argument.

   49. A Notice of Homestead was filed and served as to the subject property by

      the holder/declarer of Homestead Status of the property confiscated.

   50.No response or challenge to the Declaration of Homestead was offered by

      adverse counsel.

   51.There are no cognizable facts which would undermine the Homestead Status

      of the subject property.

   52.There is no cognizable law which would support the confiscation of

      Homestead Property by the Defendants in this matter under the controlling

      facts.


      WHEREFORE, The Plaintiffs, by and through undersigned counsel move

      this Court: (a) for a Declaration that the subject property was, and is,

      Homestead Property, as recognized by the Florida Courts, including without

                                         23
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 24 of 57 PageID 108




       limitation the Florida Supreme Court; (b) pursuant to Article X, section 4 of

       the Florida Constitution Homestead Property cannot be confiscated by

       judicial whim; (3) the judiciary cannot amend the Constitution of the State

       of Florida; only the citizens of the State of Florida possess that authority.




                  SECOND CAUSE OF ACTION
            Violation of Civil Rights---42 U.S.C., section 1983
                          Due Process


   53. The Plaintiffs incorporate by reference, as if more fully set forth herein,

      Paragraphs 1-2, Jurisdiction and Venue, Paragraphs 3-4, Parties, Paragraphs

      5-34, Statement of Facts, as set forth in the Complaint.


   54. As described more fully above, all of the Defendants, while acting

      individually, jointly and in conspiracy, as well as under color of law, and

      within the scope of their employment, deprived the Plaintiffs of their

      Constitutional right to Notice and Opportunity to be Heard as well as their

      right to a fair and impartial trial.

   55. In the manner described more fully above, the Defendants prevented the

      taking of testimony by numerous key witnesses and deliberately ignored

      exculpatory evidence such as the affidavits of Gilbert Singer, Esq., J. Kevin


                                             24
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 25 of 57 PageID 109




      Carey, Esq., and Teresa M. Gaffney, Esq. Those affidavits are attached

      hereto as Plaintiffs Composite Exhibit “1”.

   56.The prevention of the admission of exculpatory evidence is a per se violation

      of the due process rights of the Plaintiffs and constitutes a violation of 42

      U.S.C section 1983.

   57.The prevention of the admission of exculpatory evidence is a per se violation

      of the due process rights of the Plaintiffs in contravention of 42 U.S.C.

      section 1983 and where such obstruction of the due process rights of the

      Plaintiffs has been effectuated by the Defendants, in concert, constitutes

      conspiracy and as such is a violation of 42 U.S.C. section 1985(3).

   58. In the course and scope of the underlying meritless litigation, (i.e., 3762), as

      described more fully above, the Defendants fabricated evidence and

      obstructed discovery which would have exposed the fabrication of evidence.

      The Plaintiffs presented evidence, by way of court filings, which

      conclusively demonstrated the presence of fabricated evidence, subornation

      of perjury and perjury to which the Defendants colluded. The Plaintiffs were

      at all times relevant prevented, by the Defendants, from utilizing live

      testimony to demonstrate the legal inexactitude of the causes of action

      asserted against them.




                                           25
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 26 of 57 PageID 110




   59. The Defendants failed to follow the law, failed to honor their oath of office,

      ignored evidence, exercised willful blindness as to the flagrant dishonesty

      which the Defendants allowed to continue. Had the Defendants honored their

      oath and followed the law the court sanctioned crimes against the Plaintiffs

      would not have occurred.

   60.The misconduct, deceit and fabrication of evidence exercised by the

      Defendants was the sine qua non necessary for the Defendants to visit harm

      on the Plaintiffs.

   61.The Defendants deliberate actions taken without any jurisdictional basis but

      under color of law resulted in the denial of the constitutional rights of the

      Plaintiffs, particularly with respect to notice and opportunity to be heard as

      well as the deprivation of their collective rights, guaranteed pursuant to the

      U.S. Constitution, to a fair trial.

   62.All of the above was perpetrated by the Defendants in their conspiratorial

      drive to deny the Plaintiffs their rights, particularly their rights under the Due

      Process Clause of the Fourteenth Amendment to the U.S. Constitution and in

      violation of 42 U.S.C., section 1983 and section 1985(3).

   63.As a result of this violation of their constitutional rights as to due process as

      well as to a fair trial, the Plaintiffs have suffered, at the hands of the

      Defendants, individually and collectively, and will continue to suffer,


                                            26
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 27 of 57 PageID 111




      injuries, economic damages, emotional distress, loss of valuable property,

      pain, embarrassment and humiliation while the Defendants reap the benefits

      of their ill-gotten gains.

       WHEREFORE, The Plaintiffs seek an award of compensatory damages

       damages occasioned by the actions of the Defendants as set forth in this

       Complaint, attorney fees and punitive damages; damages are in excess

       of $1,000,000.00; and such other and further relief as is deemed just and

       reasonable and derivative from the facts set forth in this complaint.



                     THIRD CAUSE OF ACTION
            Violation of Civil Rights---42 U.S.C., section 1983
                          Equal Protection

   64. The Plaintiffs incorporate by reference, as if more fully set forth herein,

      Paragraphs 1-2, Jurisdiction and Venue, Paragraphs 3-4, Parties, Paragraphs

      5-34, Statement of Facts, as set forth in the Complaint.

   65. As described more fully above, the Defendants, all while acting individually,

      jointly, and in conspiracy, as well as under color of law, denied the Plaintiffs

      of equal protection of the law in contravention of their constitutional rights.

   66. Specifically, the Defendants actively participated in, or personally caused,

      the abuse of the Plaintiffs in a manner calculated to coerce submission to the

      nefarious goals of the Defendants and, for the Defendants to unlawfully


                                           27
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 28 of 57 PageID 112




      secure money and property belonging to the Plaintiffs. The modus operandi

      described in this complaint appears to be motivated by animus and/or bias,

      which racial bias and/or gender bias constituted a purposeful discrimination.

   67. As a result of this violation, Plaintiff suffered and continues to suffer

      economic loss and emotional distress as set forth in this complaint.

       WHEREFORE, The Plaintiffs seek an award of compensatory damages,

       damages occasioned by the intentional infliction of emotional distress,

       attorney fees, punitive damages; damages are in excess of $1,000,000.00;

       and such other and further relief as is deemed just and reasonable and

       derivative from the facts set forth in this complaint.



                     FOURTH CAUSE OF ACTION


            Violation of Civil Rights---42 U.S.C., section 1985(3)
               Conspiracy to Deprive Constitutional Rights


   68. The Plaintiffs incorporate by reference, as if more fully set forth herein,

      Paragraphs 1-2, Jurisdiction and Venue, Paragraphs 3-4, Parties, Paragraphs

      5-34, Statement of Facts, as set forth in the Complaint.

   69. As set forth in the incorporated paragraphs, each of the Defendants

      conspired, directly or indirectly, for the purpose of depriving the Plaintiffs of

      Equal Protection of the Law.

                                           28
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 29 of 57 PageID 113




   70. In so doing, each of the Defendants took actions in furtherance of this

      conspiracy, causing injury to Plaintiffs.

   71.The unlawful conduct complained of and described in this complaint was

      undertaken with malice, willfulness and reckless indifference to the rights of

      others.

   72.The unlawful conduct described in this complaint was undertaken pursuant to

      the policy and practice of the Defendants in the manner described more fully

      in those paragraphs of this Complaint which paragraphs are indicated as

      incorporated by reference.

       WHEREFORE, The Plaintiffs seek an award of compensatory damages,

       damages occasioned by the intentional infliction of emotional distress,

       attorney fees, punitive damages; damages are in excess of $1,000,000.00;

       and such other and further relief as is deemed just and reasonable and

       derivative from the facts set forth in this complaint.

                  FIFTH CAUSE OF ACTION
                      42 U.S.C. section 1983
          Conspiracy to Deprive Plaintiffs of Constitutional Rights.

   73. The Plaintiffs incorporate by reference, as if more fully set forth herein,

      Paragraphs 1-2, Jurisdiction and Venue, Paragraphs 3-4, Parties, Paragraphs

      5-34, Statement of Facts, as set forth in the Complaint.




                                           29
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 30 of 57 PageID 114




   74.Each of the Paragraphs set forth in this Complaint is incorporated by

      reference as if more fully set forth herein.

   75.At a point in time as yet unknown to the Plaintiffs, the Defendants reached an

      agreement amongst themselves to formulate a complaint naming the

      Plaintiffs and alleging serious misconduct on their part, including but not

      limited to abuse of the elderly pursuant to Fla.Stat. 415.1111.

   76.By orchestrating this conspiracy, the Defendants intended to deprive the

      Plaintiffs of their constitutional rights as described in the paragraphs

      incorporated by reference.

   77.The Defendants knew that their conspiracy was without merit and have

      admitted to same in court. Indeed, the order issued at their collective behest,

      awarding nearly $ 400,000.00 in attorney fees to be paid by the Plaintiffs in

      this action acknowledges that the original case, 3762, was “dead on arrival”,

      i.e., meritless. The Defendants have acknowledged that they utilized a bad

      faith filing to unlawfully confiscate property of the Plaintiffs, to deny

      Plaintiffs of their right to trial, to ‘bury” the exculpatory evidence submitted

      by the Plaintiffs and to then unlawfully award attorney fees against Plaintiffs

      the Defendants attempted to elevate or legitimize a bad faith filing. (Some

      might refer to this as putting lipstick on a pig; the pig is still a pig).




                                            30
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 31 of 57 PageID 115




   78.In this manner the Defendants, acting in concert with each other and, as yet,

      unknown co-conspirators, have conspired by concerted action to accomplish

      an unlawful purpose by an unlawful means.

   79.In furtherance of the conspiracy each of the co-conspirators committed an

      overt act or subscribed to the commission of an overt act, and each of the co-

      conspirators became a willful participant in joint activity.

   80.As a direct and proximate result of the illicit prior agreement referenced

      above, Plaintiffs rights were violated, and the Plaintiffs have suffered

      substantial financial damages as well as severe emotional distress and

      anguish.

   81. The illicit activity described in this count, and in the incorporated paragraphs

      was undertaken with malice, willfulness, and reckless indifference to the

      rights of others.

   82.The illicit activity described in this count and in the incorporated paragraphs

      was undertaken pursuant to the policy and practice of the Defendants in the

      manner described more fully in the incorporated paragraphs and was tacitly

      ratified by the Defendants who exercised policy making authority.

       WHEREFORE, The Plaintiffs seek an award of compensatory damages,

       damages occasioned by the intentional infliction of emotional distress,

       attorney fees, punitive damages; damages are in excess of $1,000,000.00;


                                          31
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 32 of 57 PageID 116




       and such other and further relief as is deemed just and reasonable and

       derivative from the facts set forth in this complaint.



                         SIXTH CAUSE OF ACTION

                           42 U.S.C., section 1983
                        Denial of Access to the Courts

   83.The Plaintiffs incorporate by reference, as if more fully set forth herein,

      Paragraphs 1-2, Jurisdiction and Venue; Paragraphs 3-4, Parties; and

      Paragraphs 5-34, Statement of Facts as set forth in this Complaint.

   84. In the manner described more fully herein, each of the Defendants, all while

      acting individually, jointly, and in conspiracy, denied the Plaintiffs of access

      to the courts by their wrongful suppression of exculpatory evidence thereby

      denying the Plaintiffs of their ability to defend themselves and of asserting

      constitutional claims against the Defendants.

   85.Other claims to which the Plaintiffs could have had recourse to seek redress

      were diminished by the passage of time, (nearly seven years), and the

      accompanying erosion of evidence necessary to prove such claims.

   86.The illicit conduct described in this count and in this Complaint was

      undertaken with malice, willfulness, and reckless indifference to the rights of

      others.




                                          32
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 33 of 57 PageID 117




   87.The illicit activity described in this count and in this Complaint was

      undertaken pursuant to the policy and practice of the Defendants as has been

      described in the incorporated paragraphs of this Complaint.

             WHEREFORE, The Plaintiffs seek an award of compensatory

       damages, damages occasioned by the intentional infliction of emotional

       distress, attorney fees, punitive damages; damages are in excess of

       $1,000,000.00; and such other and further relief as is deemed just and

       reasonable and derivative from the facts set forth in this complaint.


                     SEVENTH CAUSE OF ACTION
                Violation of Civil Rights---42 U.S.C., section 1983
                 Chief Judge Ronald Ficarrotta-Failure to Intervene


   88.The Plaintiffs incorporate by reference, as if more fully set forth herein,

      Paragraphs 1-2, Jurisdiction; Paragraphs 3-4, Parties and Paragraphs 5-34 of

      Statement of Facts as set forth in this Complaint.

   89.In the manner described above, during the constitutional violations described

      above, one or more of the Defendants, (and other as yet unknown members

      of the Judiciary or the county authority), stood by without intervening to

      prevent the above described misconduct.

   90.Chief Judge Ronald Ficarrotta was advised as to the numerous and sundry

      Constitutional violations as well as the conduct of Defendant Judge Huey


                                          33
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 34 of 57 PageID 118




      Judge Barbas and Judge Tesche Arkin; Chief Judge Ficarrotta, who had

      direct knowledge of the actions perpetrated by some, if not all, of the

      Defendants, did nothing to remediate the ongoing illicit conduct and unlawful

      activity of the Defendants.

   91.The Defendant Chief Judge Ronald Ficarrotta at all times relevant, had a duty

      of supervision as to the Defendant Judges which he failed to exercise. In

      failing to exercise his duty as to the subordinate Defendant Judges, the

      Defendant Chief Judge Ficarrotta violated his oath of office and breached his

      duty as to the Plaintiffs.

   92.As a result of the Defendant Chief Judge Ficarrotta failure to intervene to

      prevent the violation of Plaintiffs constitutional rights, Plaintiffs suffered pain

      and injury, as well as emotional distress and severe and substantial economic

      loss.

   93. The Defendant Chief Judge Ficarrotta had a reasonable opportunity to

      prevent the harm described above; the Defendant Chief Judge Ficarrotta

      failed to do so.

   94. The illicit activity and unlawful conduct described in the incorporated

      paragraphs of this Complaint, and in this Count, was objectively

      unreasonable and was undertaken intentionally, under color of law, with

      willful indifference as to the Constitutional rights of the Plaintiffs and in utter


                                           34
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 35 of 57 PageID 119




      disregard of the oath of office and supervisory responsibility of the

      Defendant Chief Judge Ficarrotta.

   95.The unlawful conduct described in this count and in the paragraphs

      incorporated by reference in this Complaint was/were undertaken pursuant to

      the policy and practice of the Defendants.

   96.The unlawful activity described in this Cause of Action and in the paragraphs

      of this Complaint which paragraphs are incorporated by reference were, at all

      times relevant, known to the Defendant.

          WHEREFORE, The Plaintiffs seek an award of compensatory

       damages, damages occasioned by the intentional infliction of emotional

       distress, attorney fees, punitive damages; damages are in excess of

       $1,000,000.00; and such other and further relief as is deemed just and

       reasonable and derivative from the facts set forth in this complaint.

                     EIGHTH CAUSE OF ACTION
                Violation of Civil Rights---42 U.S.C., section 1983
                Failure to Intervene-Hillsborough County


   97.The Plaintiffs incorporate by reference, as if more fully set forth herein,

      Paragraphs 1-2, Jurisdiction; Paragraphs 3-4, Parties; Paragraphs 5-34 of

      Statement of Facts and Paragraphs 75-82, as set forth in this Complaint .

   98.In the manner described in the incorporated paragraphs of this Complaint

      and, during the constitutional violations described in the incorporated

                                          35
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 36 of 57 PageID 120




      paragraphs of this Complaint, the Defendant Hillsborough County as well as

      one or more of the other Defendants, (and other as yet unknown members of

      the Judiciary or the county authority), stood by without intervening to prevent

      the above described misconduct.

   99.The Defendant Hillsborough County was advised as to the existence of

      numerous and sundry Constitutional violations as well as the conduct of

      Defendant Judge Huey. The Defendant Hillsborough County had knowledge

      of the actions perpetrated collectively by the Defendants and did nothing to

      remediate the ongoing illicit conduct and unlawful activity of the fellow

      Defendants.

   100.      The Defendant Hillsborough County, at all times relevant, had a

      specific and non-delegable duty, pursuant to HCHRO, of supervision as to

      their fellow Defendants which the Defendant Hillsborough County failed to

      exercise. In failing to exercise the duty undertaken in the HCHRO, the

      Defendant Hillsborough County violated the HCHRO by failing to conduct

      an investigation, failing to address the multiple violations proscribed under

      the HCHRO and other wise breached its duty as to the Plaintiffs.

   101.      As a result of the failure of the Defendant Hillsborough County to

      enforce its own ordinance, i.e., HCHRO, and its abject failure to intervene to

      prevent the violation of Plaintiffs constitutional rights, Plaintiffs suffered pain


                                           36
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 37 of 57 PageID 121




     and injury, as well as emotional distress and severe and substantial economic

     loss.

   102.      The Defendant Hillsborough County had knowledge of the sexual

     misconduct and extortion utilized by the Defendant Judge Huey, and others,

     thus providing the Defendant Hillsborough County with a reasonable

     opportunity to prevent the harm described in the paragraphs incorporated by

     reference and in this cause of action the Defendant Hillsborough County

     failed to take any action.

   103.      The illicit activity and unlawful conduct described in the incorporated

     paragraphs of this Complaint, and in this Count, was objectively

     unreasonable and was undertaken intentionally, with willful

     indifference/blindness on the part of the Defendant Hillsborough County as

     to the multiple violations of the Constitutional rights of the Plaintiffs and in

     utter disregard of the HCHRO and the supervisory responsibilities of the

     Defendant Hillsborough County, pursuant to the HCHRO.

   104.      The unlawful conduct described in this count and in the paragraphs

     incorporated by reference in this Complaint was/were undertaken pursuant to

     the policy and practice of the Defendants.

          WHEREFORE, The Plaintiffs seek an award of compensatory

      damages, damages occasioned by the intentional infliction of emotional


                                          37
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 38 of 57 PageID 122




      distress, attorney fees, punitive damages; damages are in excess of

      $1,000,000.00; and such other and further relief as is deemed just and

      reasonable and derivative from the facts set forth in this complaint.

                            State Law Claim
                     NINETH CAUSE OF ACTION
                         CIVIL CONSPIRACY
   105.     The Plaintiffs incorporate by reference, as if more fully set forth

     herein, Paragraphs 1-2, Jurisdiction; Paragraphs 3-4, Parties; Paragraphs 5-34

     of Statement of Facts as set forth in this Complaint, and Paragraphs 75-82,

     85-87, 90-95, 98-104, as set forth in this Complaint .


   106.     At all times relevant in this complaint, the named defendants did in

     fact combine, collude and conspire to achieve by concerted action the

     accomplishment of an unlawful purpose or, alternatively, the accomplishment

     of a lawful purpose by unlawful means. At all times relevant the defendants

     conspired to, and in fact accomplished acts, unlawfully, willfully, and

     maliciously that resulted in injury to the Plaintiffs.

   107.     In short, the Defendants did conspire to do an unlawful act, or acts, or

     to do a lawful act or acts by unlawful means.

   108.     The Defendants in this action perpetrated overt act or acts in the

     pursuance of their conspiracy directed at the Plaintiffs.




                                          38
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 39 of 57 PageID 123




   109.      As a result of the acts perpetrated by the Defendants in furtherance of

     the conspiracy financial harm was done to the Plaintiffs.

   110.      The basis of this cause of action, i.e., conspiracy, is the doing of an

     action a cause of action in conspiracy, together with those paragraphs

     included by reference, demonstrates a conspiracy by and among the

     defendants the purpose of which was to do an unlawful act. The unlawful acts

     include, but are not limited to, the acceptance by the Defendants of forged

     orders and the decision by the Defendants to elevate those fraudulent orders

     to the status of legal orders which such orders were not; improperly striking

     the pleadings of the Plaintiff; demanding sexual favors of the Plaintiff in

     exchange for a favorable ruling, (i.e., sexual extortion); confiscation of

     Homestead Property in contravention of the Florida Constitution and those

     cases decided thereunder. These overt act(s) were undertaken by or on behalf

     of the members of the conspiracy in pursuance of the goal(s) of the

     conspiracy and damage to the Plaintiffs was realized as a result of the act(s)

     performed in furtherance of the conspiracy. At all times relevant the

     Defendants possessed actual knowledge or constructive knowledge of the

     actions of their co-conspirators. The co-conspirators, either participated in the

     actions set forth in the incorporated paragraphs or, with knowledge of the




                                         39
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 40 of 57 PageID 124




     intent of their fellow co-conspirators, acquiesced in the goals of the

     conspiracy by their willful blindness/indifference.


      WHEREFORE, The Plaintiffs seek an award of compensatory damages,

      damages occasioned by the intentional infliction of emotional distress,

      attorney fees, punitive damages; damages are in excess of $1,000,000.00;

      and such other and further relief as is deemed just and reasonable and

      derivative from the facts set forth in this complaint.




                TENTH CAUSE OF ACTION
                     Civil RICO
          CIVIL REMEDIES FOR CRIMINAL PRACTICES ACT
   111.      The Plaintiffs incorporate by reference, as if more fully set forth

     herein, Paragraphs 1-2, Jurisdiction; Paragraphs 3-4, Parties; Paragraphs 5-34

     of Statement of Facts as set forth in this Complaint, and Paragraphs 75-82,

     85-87, 90-95, 98-104, as set forth in this Complaint .

   112.      Pursuant to Fla. Stat. 772.103 et seq., Fla. Stat. 772.103(2), Fla. Stat.

     772.103(3) it is unlawful for any person through a pattern of criminal activity

     or through the collection of an unlawful debt, to acquire or maintain, directly

     or indirectly, any interest in or control of any enterprise or real property.




                                          40
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 41 of 57 PageID 125




     Further, it is unlawful to conspire or endeavor to violate any of the provisions

     of subsection (1), subsection (2), or subsection (3).

   113.     The Plaintiffs have a cognizable cause of action under Fla.Stat.

     772.103 et seq., and Fla. Stat. 772.104.

   114.     The Plaintiffs have been injured by reason of the Defendants actions

     and conspiracy to commit those actions which resulted in harm to the

     Plaintiffs and severe economic loss.

   115.     The nature of the existence of the relationship between and among the

     Defendants in this matter constitutes an enterprise the purpose of which was

     to divest, confiscate, expropriate and otherwise unlawfully obtain the

     property, both real and personal, as well as cash, belonging to the Plaintiffs.

   116.     The continuing pattern of unlawful behavior on the part of the

     Defendants, was directed, repeatedly, at the named Plaintiffs as well as third

     parties not named in this law suit whose rights and property was similarly

     confiscated, seized, and otherwise unlawfully taken under color of law.

   117.     At all times relevant to this matter, the Defendant Judges of the

     Thirteenth Judicial Circuit together with Hillsborough County constituted an

     association under which they exercised their authority to violate the rights

     and confiscate the property of the named Plaintiffs as well as the rights and

     property of individuals not presently named as Plaintiffs in this complaint.


                                         41
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 42 of 57 PageID 126




   118.     The conduct complained of as to the Defendants in this complaint

     constitute a pattern of racketeering activity which manifested itself in the

     commission of multiple incidents of racketeering or racketeering conduct that

     have the same or similar intents, results, accomplices, victims or methods of

     commission or that are otherwise interrelated by distinguishing

     characteristics and are not isolated incidents, as set forth in those paragraphs

     of this Complaint which paragraphs are incorporated by reference.


              WHEREFORE, The Plaintiffs seek an award of compensatory

   damages, damages occasioned by the intentional infliction of emotional

   distress, attorney fees, punitive damages; damages are in excess of

   $1,000,000.00; and such other and further relief as is deemed just and

   reasonable and derivative from the facts set forth in this complaint.



               State Based Cause of Action

      ELEVENTH CAUSE OF ACTION: UNLAWFUL EVICTION

   119.     The Plaintiffs incorporate by reference, as if more fully set forth

     herein, Paragraphs 1-2, Jurisdiction; Paragraphs 3-4, Parties; Paragraphs 5-34

     of Statement of Facts as set forth in this Complaint; Paragraphs 106-110, as

     set forth in this Complaint.




                                         42
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 43 of 57 PageID 127




   120.     The subject Homestead Property was, at all times relevant, Homestead

     Property, subject to the protections afforded Homestead Property as set forth

     at Article X, section 4 of the Florida Constitution. The Defendants at all

     times relevant conspired to confiscate the property and did so by way of an

     unlawful order issued by Defendant Judge Rex Barbas.

   121.     The Homestead Property is located in Hillsborough County, Florida

     and more fully described as:

       ALL of Lot 30 and the South 31 Feed of Lot 29 of
   KENTEL PARK SUBDIVISION, as per the recordation
   In Plat Book 12 on Page 665 of the Public Records of
   Hillsborough County, Florida.
   The address is 119 South Clark Avenue,
   Tampa, Florida 33609

   122.     On or about 4 April 2014, the Defendants conspired to utilize an order

     of the Probate Court which order was forged and was known by the

     Defendants to be forged.

   123.     The forged order was utilized by the Defendants to empower third

     parties to evict the Plaintiffs, the family in residence at the Homestead

     Property. The Plaintiffs were allowed 15 minutes to depart.

   124.     At the time of the unlawful eviction the property was classified as

     Homestead Property, The Property was classified as such from its

     construction in approximately 1971 and is so classified presently.




                                         43
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 44 of 57 PageID 128




   125.     Neither the Defendants or their agents at any time held any right, title

     or interest in the subject Homestead Property. The Homestead Property was

     not before the court in that the court lacked in rem jurisdiction over the

     Homestead Property.

   126.     There is no caselaw extant in the State of Florida which would permit

     the taking of the subject Homestead Property under these facts.

   127.     The Defendant Judge Barbas stated, in court and on the record in the

     presence of representatives of the media, that he caused the Homestead

     Property to be confiscated because the present Plaintiff Teresa Gaffney had

     violated his discovery order. In short, the Defendant Judge Barbas

     confiscated the Homestead Property of one of the present Plaintiffs as a

     sanction against a second present Plaintiff. The Florida Constitution does not

     permit the taking of Homestead Property as a sanction. There were no orders

     issued by the Defendant Judge Barbas relative to Teresa Gaffney as to

     discovery.

   128.     Upon information and belief, the Plaintiffs avers that the motivation

     of the Defendants was to cover up the theft of $1,000,000.00 in assets from

     the estate of John J. Gaffney by adverse counsel in 3762 and to

     punish/silence the Plaintiff Teresa M. Gaffney in that she had “outed” the

     Defendant Judge Huey for his attempt at sexual extortion.


                                         44
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 45 of 57 PageID 129




   129.     In furtherance of the concerted action of expropriation of Homestead

     Property the Defendants, as set forth in paragraphs 5-31, conspired in the

     expropriation of Homestead property. The Defendant Judge Tesche Arkin

     having admitted that the underlying claim was “dead on arrival”, (i.e.,

     meritless), the Defendants, by and through their co-conspirator, the

     Defendant Judge Tesche Arkin, caused to be awarded against the Plaintiffs a

     significant sum in the form of attorney fees which amounts to a judicially

     disguised act of theft.

   130.     It is established law, Constitutionally and case made, that Homestead

     Property cannot be seized and/or levied against except under three

     Constitutional exceptions to the Homestead Exemption. None of the three

     exceptions to the Homestead exemption are applicable in this matter.

   131.     Testimony offered by a witness in the lower proceeding, i.e., 3762,

     unequivocally stated that the subject real property was Homestead Property.

     This statement was unchallenged by the presiding Defendant Judge Barbas

     and/or adverse counsel. No testimony was offered by adverse counsel in

     opposition to the referenced testimony. Adverse counsel cited this evidentiary

     submission in its pleadings without contrary argument. The Defendant Judge




                                        45
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 46 of 57 PageID 130




     Barbas ignored the testimony of the witness and ignored the Constitution of

     the State of Florida.

   132.       A Notice of Homestead was filed and served as to the subject

     property by the holder/declarer of Homestead Status of the property

     confiscated.

   133.       No response or challenge to the Declaration of Homestead was

     offered by adverse counsel.

   134.       There are no cognizable facts which would undermine the Homestead

     Status of the subject property.

   135.       There is no cognizable law which would support the confiscation of

     Homestead Property by the Defendants in this matter under the controlling

     facts.


    WHEREFORE, The Plaintiffs seek an award of compensatory damages,

    damages occasioned by the intentional infliction of emotional distress,

    attorney fees, punitive damages; damages are in excess of $1,000,000.00;

    and such other and further relief as is deemed just and reasonable and

    derivative from the facts set forth herein.



                     State Based Cause of Action



                                         46
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 47 of 57 PageID 131




      TWELFTH CAUSE OF ACTION: VIOLATION OF FLORIDA
      STATUTE 817.535

   136.     The Plaintiffs incorporate by reference, as if more fully set forth

     herein, Paragraphs 1-2, Jurisdiction; Paragraphs 3-4, Parties; Paragraphs 5-34

     of Statement of Facts and Paragraphs 120-135 as set forth in this Complaint.

   137.     The Defendants caused/allowed the imposition of a lis pendens on the

     Homestead Property, without the posting of a bond. The Defendants

     proceeded in the absence of subject matter jurisdiction over property not

     within their grant of jurisdiction and in contravention of Article I, section 9 of

     the Florida Constitution and Article X, section 4 of the Florida Constitution.

   138.     The Defendants, notwithstanding their complete lack of any

     semblance of jurisdictional authority, allowed the imposition of a lis pendens

     on Homestead Property in further contravention of Fla.Stat. 817.535. et seq.,

     and Fla. Stat. 843.0855.

   139.     The Defendants caused to be filed in the public records a lis pendens,

     a false document as defined in Fla.Stat. 817.535.

   140.     The Defendants meet the statutory requirements as to “Filer”, Fla.Stat.

     817.535(1)(b).

   141.     The Defendants meet the statutory requirement as to the filing of an

     “Instrument”, (Fla. Stat. 817.535(1)(c).



                                          47
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 48 of 57 PageID 132




   142.     The actions taken by the Defendants meet the statutory requirement as

     to “Official record”;

     The Plaintiffs qualify as “Public Officer or employee”, Fla.Stat.

     817.535(1)(e).

   143.     The materially false lis pendens has remained a filed instrument filed

     in furtherance of the conspiracy of the Defendants to confiscate the

     Homestead Property of the Plaintiffs for approximately seven years. The sole

     purpose and intent of the filing of the materially false lis pendens was to

     defraud and/or harass the Plaintiffs. Each day constitutes a further violation

     of the provisions of Fla.Stat. 817.535 and as such entitle the Plaintiffs to an

     award of damages, per diem, an award of attorney fees, per diem, an award of

     costs and, pursuant to Fla.Stat. 817.535 (8)(b)(2) an award of punitive

     damages, subject to the criteria set forth in Fla.Stat. 768.72 as well as those

     further sanctions contained in Fla.Stat. 817.535 and Fla.Stat. 843.0855.

     WHEREFORE, The Plaintiffs pray for and seek recovery of:

     compensatory damages, statutory damages, attorney fees and costs as

     well as punitive damages; damages are in excess of $1,000,000.00; as

     provided in the cited statute and for such other and further relief as is

     set forth in Fla.Stat. 817.535 and Fla.Stat. 843.0855 and foer such other

     and further relief as this Court deems just and proper.


                                         48
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 49 of 57 PageID 133




                        State Based Cause of Action
                     THIRTEENTH CAUSE OF ACTION
                                FRAUD

 The Plaintiffs incorporate by reference as if more fully set forth herein,

 Paragraphs 1-2, Jurisdiction; Paragraphs 3-4, Parties; Paragraphs 5-34 of the

 Statement of Facts, and Paragraphs 120-135, as set forth in the Complaint.

   144.      The Defendants in filing orders throughout the, approximately, last

      seven years of this case have caused the circulation of a materially false

      narrative relative to the Plaintiffs.

   145.      The Defendants knew, or should have known, that their orders

      contained significant statements that were untrue.

   146.      The false statements concerned material facts relative to the

      underlying case, i.e., 3762.

   147.      As a result of the false statements of material facts the Plaintiffs

      suffered injuries both financial and physical. The injuries suffered by the

      Plaintiffs as a result of the publication of false statements by the Defendants

      is ongoing.


                                              49
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 50 of 57 PageID 134




   148.      The materially false statements have been received by the

     unsuspecting public with justifiable confidence in that they emanate from the

     bench and have been acquiesced by the County.

   149.      The intent of the Defendants is to dupe unsuspecting individuals and

     encourage such individuals to purchase the confiscated Homestead property

     of the Plaintiffs.

    WHEREFORE, The Plaintiffs seek an award of compensatory damages,

    damages are in excess of $1,000,000.00, damages occasioned by the

    perpetration of fraud by the Defendants, compensation for the intentional

    infliction of emotional distress, upon the Plaintiffs by the acts/actions of

    the Defendants, attorney fees, and such other and further relief as is

    deemed just and reasonable and derivative from the facts set forth herein.


            State Based Cause of Action
FOURTEENTH CAUSE OF ACTION: THEFT OF PERSONAL
PROPERTY

   150.      The Plaintiffs incorporate by reference, as if more fully set forth

     herein, Paragraphs 1-2, Jurisdiction; Paragraphs 3-4, Parties; Paragraphs 5-34

     of Statement of Facts and Paragraphs 120-135 as set forth in this Complaint.

   151.      The Defendants caused the unlawful eviction of the family, i.e., The

     Plaintiffs, from their Homestead Property and thereby rendered the family

     homeless in contravention of Article X, section 4 of the Florida Constitution.


                                          50
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 51 of 57 PageID 135




   152.     As a result of the unlawful eviction of the Plaintiffs, the Plaintiffs and

     family members lost a substantial amount of personal property including, but

     not limited to, two automobiles, military equipment issued to one of the

     family members, firearm and ammunition, and other personal property

     valued well in excess of $100,000.00 and the death of three family pets.

   153.     In the course of the theft occasioned by the Defendants additional

     damage was caused as to real and/or personal property of another in excess of

     $1,000.00.

   154.     During the course of the theft occasioned by the actions of the

     Defendants two (2) fire extinguishers, installed for the purpose of fire

     prevention and control were unlawfully taken.

   155.     WHEREFORE, The Plaintiffs seek an award of compensatory

     damages, damages are in excess of $1,000,000.00, damages occasioned

     by the perpetration of fraud by the Defendants, compensation for the

     intentional infliction of emotional distress, upon the Plaintiffs by the

     acts/actions of the Defendants, attorney fees, and such other and further

     relief as is deemed just and reasonable and derivative from the facts set

     forth herein.


              State Based Cause of Action
    FIFTEENTH CAUSE OF ACTION: RESPONDEAT SUPERIOR



                                         51
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 52 of 57 PageID 136




   156.           The Plaintiffs incorporate by reference, as if more fully set forth

     herein, Paragraphs 1-2, Jurisdiction; Paragraphs 3-4, Parties; Paragraphs 5-34

     of Statement of Facts as set forth in this Complaint.

   157.     The economic and related tort injuries sustained by the Plaintiffs as

     set forth in this complaint occurred and/or transpired while the judicial

     Defendants acted in the capacity as judicial officers of the Thirteenth Judicial

     Circuit.

   158.     During the course of the infliction of harm by the Defendants onto the

     Plaintiffs, the Defendants were subject to the provisions of the HCHRO.

   159.     The HCHRO provides that discrimination in the form outlined in this

     complaint is prohibited.

   160.     The Defendant Hillsborough County was aware of the actions

     constituting sexual extortion which actions were engaged in by the Defendant

     Judge Paul Huey and acquiesced in by the Defendant Judge Rex Barbas and

     Defendant Caroline Tesche Arkin and the supervising Chief Judge Defendant

     Ronald Ficarrotta.

   161.     The County took no remedial action which is to say the County

     acquiesced in the conduct set forth in this complaint.




                                         52
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 53 of 57 PageID 137




   162.      Inasmuch as the acts complained of occurred under color of law,

     albeit in contravention of the law, the acts complained of were done in

     apparent furtherance of the employee’s interest.

   163.      At the time of the occurrence of the acts complained of the

     employees, (i.e. judicial defendants) were exercising their authority as

     judicial officers.

   164.      Throughout the time in which these actions occurred and continue to

     occur the Defendant Hillsborough failed to exercise its supervisory

     responsibilities as set forth in HCHRO.

   165.      Throughout the course of the matters complained of in this complaint

     the employees/defendant-judicial officers were garbed in the authority of

     their office and utilized such authority to harass, humiliate and terrorize the

     Plaintiffs.

   166.      Inasmuch as the actions of the Defendants have not been the subject

     of any oversight it must follow that the actions of the Defendants were

     adopted by their superiors and was, thus, in the course and scope of their

     employment.

   167.      The acts of the defendants as set forth in this complaint were made

     known to the Defendant Chief Judge Ronald Ficarrotta who elected to do

     nothing.


                                         53
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 54 of 57 PageID 138




   168.     The acts of the Defendant Judge Paul Huey, as set forth in this

     complaint, were the subject of a pleading brought before the then presiding

     Defendant Judge Rex Barbas. The Defendant Judge Rex Barbas stated that

     he had “no problem” with the conduct of the Defendant Judge Huey.

     Defendant Caroline Tesche Arkin also acquiesced to the conduct of Judge

     Huey and Judge Barbas.

   169.     Each of the Defendants, their employees and agents, participated

     personally in the unlawful conduct challenged in this complaint and to the

     extent that they did not personally participate, acquiesce authorize or set-in

     motion, they nevertheless failed to take necessary steps to prevent the acts

     that resulted in the unlawful conduct resulting in harm to the Plaintiffs. Each

     of the Defendants acted in concert with each other. The challenged acts

     caused the violation of Plaintiffs’ rights.

     WHEREFORE, The Plaintiffs request that this Court find that the

     Defendants, at all times relevant, acted within the course and scope of

     their employment, in so acting the actions of the Defendants brought

     harm to the Plaintiffs. The concerted actions taken by the Defendants as

     to the Plaintiffs was done in furtherance of the interests of the Thirteenth

     Judicial Circuit.




                                          54
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 55 of 57 PageID 139




               State Based Cause of Action
          SIXTEENTH CAUSE OF ACTION: DEFAMATION

   170.            The Plaintiffs incorporate by reference, as if more fully set forth

     herein, Paragraphs 1-2, Jurisdiction; Paragraphs 3-4, Parties; Paragraphs 5-34

     of Statement of Facts as set forth in this Complaint.

   171.     Throughout the nearly seven years of this unfounded and patently

     unlawful litigation the Defendants engaged in publishing materially false

     opinions which the Defendants knew, or in the reasonable exercise of their

     office, would learn were materially false.

   172.     The publication and adoption of the materially false allegations as to

     the Plaintiffs was, and is, harmful to the reputation of the Plaintiffs.

     Specifically, the false narrative exported by the Defendants disparaged the

     honesty and integrity of the Plaintiffs. The Defendants have implied and/or

     stated that the Plaintiffs exploited John J. Gaffney. The documentation,

     including affidavits from third parties filed with the Court, established that

     the Plaintiffs financially helped John J. Gaffney. The Defendants refused to

     allow said witnesses to testify.


                                          55
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 56 of 57 PageID 140




   173.     The allegations as to the character of the Plaintiffs is implicit, if not

     actually stated in the filings of the Defendants.

   174.     The Defendants allowed the materially false statements as to the

     Plaintiffs to be published knowing that such statements were materially false

     and would have a pernicious effect upon the character of the Plaintiffs.

   175.     As a result of the defamatory conduct of the Defendants as to the

     Plaintiffs the Plaintiffs have suffered harm, economic loss, loss of

     professional standing and has been irreparably compromised in the

     furtherance of their professional goals.

   176.     WHEREFORE, The Plaintiffs seek an award of compensatory

     damages, damages are in excess of $1,000,000.00, damages occasioned by

     the perpetration of fraud by the Defendants, compensation for the

     intentional infliction of emotional distress, upon the Plaintiffs by the

     acts/actions of the Defendants, attorney fees, and such other and further

     relief as is deemed just and reasonable and derivative from the facts set

     forth herein.



     Submitted this 12th day of January 2021, for and on behalf of the Plaintiffs,

     by:




                                          56
Case 8:21-cv-00021-SDM-CPT Document 9 Filed 01/12/21 Page 57 of 57 PageID 141




/s/Dov Sussman
Dov Sussman

/s/ Sheldon D. McMullen
Sheldon D. McMullen


ATTORNEYS FOR PLAINTIFFS:
James J. Macchitelli
Illinois Bar Number 6208773
1501 Perimeter Drive #400
Schaumberg, Illinois 60173
(847)-414-4532
jimmymacclaw@gmail.com
To be admitted
Pro Hac Vice

Sheldon McMullen
FBN: 0610674
1501 S. Dale Mabry Hwy.
Suite A-10
Tampa, FL33629
(813) 992-2889
sdm@sdmlawfirm.com

Dov Sussman
FBN:518920
P.O. Box 18112
(813) 992-2889
Tampa, Florida 33679
Tel.: (813) 287-1159
e-mail: dovsussman91@gmail.com


                                     57
